DAY, J.:
1. In a suit for damages for wrongful death when two issues arising on a single cause of action are submitted to a jury, to wit: first, negligence, and second, damages, and in order to recover plaintiff must prevail upon both, and upon trial a general verdict is returned for defendant, and such verdict might have been so returned on either or both of such issues, and there is nothing in the record to disclose upon which issue the jury based its verdict, a judgment on the same should not be reversed even though error may have intervened in the instructions of the court to the jury relating exclusively to one of such issues. (Sites v. Haverstick, 23 Ohio St., 626; Beecher v. Dunlap, 52 Ohio St., 64; McAllister v. Hartzell, 60 Ohio St., 69; State ex rel. Lattanner v. Hills, 94 Ohio St., 171-172; and Jones v. Erie Railroad, 105 Ohio St., -, approved and followed.)
2. When a paragraph in a charge taken by itself might be misleading to a jury, yet when such part is considered in the light of the entire instructions of the court, and the charge is considered as a whole, no prejudicial error appearing, the judgment on a verdict will not be reversed.
Judgment affiffirmed.
Marshall, C. J., Robinson, Jones, Matthias, and Allen, JJ., concur.